     Case 4:17-cv-04414-JST Document 251 Filed 11/06/19 Page 1 of 3


 1   BAKER BOTTS L.L.P.
     Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
 2
     kurt.pankratz@bakerbotts.com
 3   Chad C. Walters (SBN 24034730) (Pro Hac Vice)
     chad.walters@bakerbotts.com
 4   James Williams (SBN 24075284) (Pro Hac Vice)
     james.williams@bakerbotts.com
 5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
     harrison.rich@bakerbotts.com
 6
     Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
 7   clarke.stavinoha@bakerbotts.com
     Morgan Grissum (SBN 24084387) (Pro Hac Vice)
 8   morgan.grissum@bakerbotts.com
     Bryan D. Parrish (SBN 24089039) (Pro Hac Vice)
 9   bryan.parrish@bakerbotts.com
     Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
10
     casey.shomaker@bakerbotts.com
11   2001 Ross Avenue, Suite 900
     Dallas, TX 75201
12   Telephone: (214) 953-6500
     Facsimile: (214) 953-6503
13
     Wayne O. Stacy (SBN 341579)
14   wayne.stacy@bakerbotts.com
     101 California Street, Suite 3600
15   San Francisco, CA 94111
     Tel: (415) 291-6206
16   Fax: (415) 291-6306
17   Attorneys for Plaintiffs
     SYMANTEC CORPORATION AND
18   SYMANTEC LIMITED
19
                                   UNITED STATES DISTRICT COURT
20                                NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
21
     SYMANTEC CORPORATION and                        Case No. 4:17-cv-04414-JST
22   SYMANTEC LIMITED,
                                                     JOINT STIPULATION REGARDING
23                  Plaintiffs,                      SYMANTEC’S AMENDED COMPLAINT
24          v.                                       Judge:     Honorable Jon S. Tigar
25   ZSCALER, INC.,                                  Date Filed: June 22, 2017
                                                     Trial Date: June 14, 2021
26                  Defendant.

27

28
                                                 1
                   JOINT STIPULATION REGARDING SYMANTEC’S AMENDED COMPLAINT
                                       Case No. 4:17-cv-04414-JST
      Case 4:17-cv-04414-JST Document 251 Filed 11/06/19 Page 2 of 3


 1          1.      Whereas Plaintiffs Symantec Corp. and Symantec Limited (collectively,

 2   “Symantec”) and Defendant Zscaler, Inc. (“Zscaler”) stipulated to dismiss with prejudice U.S.

 3   Patent Nos. 6,285,658 (the “’658 Patent”); 7,360,249 (the “’249 Patent”); and 9,525,696 (the

 4   “’696 Patent”) (see ECF No. 151);

 5          2.      Whereas the Court granted Zscaler’s Rule 12(b)(6) motion to dismiss U.S. Patent

 6   No. 7,587,488 (the “’488 Patent”) under 35 U.S.C. § 101 with prejudice (see ECF No. 169);

 7          3.      Whereas Symantec intends to file a motion for leave to file a Second Amended

 8   Complaint, which Zscaler does not intend to oppose;

 9          4.      Whereas Symantec’s Seconded Amended Complaint will not set forth claims with

10   respect to the ’658 Patent, ’249 Patent, ’696 Patent, or ’488 Patent; now therefore:

11          5.      The parties agree and jointly stipulate that, should the Court grant Symantec’s

12   motion for leave to file a Second Amended Complaint, Symantec’s motion will not constitute

13   waiver of any of Symantec’s rights to appeal the Court’s dismissal of the ’488 Patent under 35

14   U.S.C. § 101; and

15          6.      The parties further agree and jointly stipulate that Zscaler’s non-opposition to

16   Symantec’s motion for leave to file a Second Amended Complaint shall not constitute a waiver of

17   any argument challenging the sufficiency of the allegations, including 35 U.S.C. § 271(f)

18   allegations, in the Second Amended Complaint.

19
      Dated: November 6, 2019                                BAKER BOTTS LLP
20

21
                                                      By:    /s/ James Williams
22                                                           KURT M. PANKRATZ
                                                             CHAD C. WALTERS
23                                                           JAMES WILLIAMS
                                                             HARRISON RICH
24                                                           MORGAN E. GRISSUM
                                                             BRYAN D. PARRISH
25                                                           CLARKE STAVINOHA
                                                             CASEY L. SHOMAKER
26                                                           WAYNE O. STACY

27                                                           Attorneys for Plaintiffs
                                                             SYMANTEC CORP. AND SYMANTEC
28                                                           LTD.

                                                       2
                    JOINT STIPULATION REGARDING SYMANTEC’S AMENDED COMPLAINT
                                        Case No. 4:17-cv-04414-JST
      Case 4:17-cv-04414-JST Document 251 Filed 11/06/19 Page 3 of 3


 1    Dated: November 6, 2019                                 KEKER, VAN NEST & PETERS LLP

 2
                                                       By:    /s/ Jay Rapaport
 3
                                                              ROBERT A. VAN NEST
 4                                                            LEO L. LAM
                                                              MATTHEW M. WERDEGAR
 5                                                            MICHELLE YBARRA
                                                              JAY RAPAPORT
 6                                                            BAILEY W. HEAPS
                                                              DAVID J. ROSEN
 7                                                            KATIE LYNN JOYCE
                                                              ANNA PORTO
 8
                                                              Attorneys for Defendant
 9                                                            ZSCALER, INC.

10
                                       ATTORNEY ATTESTATION
11
            In compliance with L.R. 5-1(i)(3) of the Northern District of California, I hereby attest
12
     that all signatories to the foregoing stipulation have concurred in the content and filing of this
13
     document.
14
                                                                   /s/ James Williams
15                                                                 James Williams
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                     JOINT STIPULATION REGARDING SYMANTEC’S AMENDED COMPLAINT
                                         Case No. 4:17-cv-04414-JST
